Case 2:18-cv-14173-.]LL-.]AD Document 15 Filed 11/19/18 Page 1 of 1 Page|D: 80

UNITED STATES DISTRICT COURT

for the
DISTRICT OF NEW JERSEY
FEDRA ZUZUNAGA
Plaimiff($‘- REQUEST BY LoCAL CoUNsEL
FoR PRo HAC vICE ATToRNEY To
v_ RECEIVE ELECTRONIC
NoTIFICATIoN
UNITED AIRLINES, INC. civil Action N@. 2;18-Cv-14173 (JLL) (JAD)
Defendant( s1

 

Request is hereby made by local counsel forpro hac vice counsel to receive electronic notifications in the

Within matter, and it is represented that:

1. An order of the Court granting a motion to appear pro hac vice in the Within matter has
been entered' and

   
   
  

2. If admission Was granted after March 22, 2005, the Admission Fee in th§ amouJiicf$TSO
pursuant to L. CiV. R. 101 1(0)(3), has been paid to the Clerk of the Courtws

 

PRO HAC VICE ATTORNEY INFORMATION:

 

Patrick H. Ouzts

 

 

 

 

 

Name:
Ford Harrison LLP
Address:
271 - 17th Street, NW
Suite 1900
Atlanta, GA 30363
pouzts@fordharrison.com
E-mail:

 

(One email address only)

DNJ-CMECF-OOZ |

 

